DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
page 23, line 1 recites “professor” and should recite --processor--;
page 25, line 22 recites “positon” and should recite --position--;
page 25, line 25 recites “positon” and should recite --position--;
page 33, line 11 recites “communication unit 160” and should recite --communication unit 140--; and 
page 34, line 9 recites “light source unit 120” and should recite --light source unit 150--.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4, and 11 are objected to because of the following informalities:  
Claim 1 recites “the camera” in line 16 and should recite --the user face capturing camera--
Claim 1 recites “the camera” in line 17 and should recite --the user face capturing camera--
Claim 2 recites “a plurality of user face images” in line 2 and should recite --the plurality of user face images--
Claim 2 recites “the preliminary capturing parameters” in line 4 and should recite --the plurality of preliminary capturing parameters--
Claim 4 recites “a first face area” in line 2 and should recite --the first face area--
Claim 4 recites “a first user face image” in line 2 and should recite --the first user face image--
Claim 11 recites “a portable device” in line 3 and should recite --the portable device--
Claim 11 recites “a skin condition” in line 3 and should recite --the skin condition--;
Claim 11 recites “an entire user face image” in lines 8-9 and should recite --the entire user face image --;
Claim 11 recites “extracting specific areas” in lines 11-12 and should recite --extracting the specific areas--;
Claim 11 recites “a user face” in line 12 and should recite --the user face --;
Claim 11 recites “a plurality” in line 12 and should recite --the plurality --;
Claim 11 recites “a user” in lines 16-17 and should recite --the user --. 
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “overlaying the preset single user face image or the preset entire face image” in lines 4-5, but it is unclear what the preset single user face image or the present entire face image is being overlaid on. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (KR20170096904A)(cited by applicant)(Hyun).
In Regards to Claim 1: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), the portable device comprising: 5a user face capturing camera (see Hyun paragraph [0061] “The camera module 291”); a processor for forming a single user face image for measuring the skin condition acquired by the user face capturing camera, or forming an entire user face image for measuring the skin condition by extracting specific areas of a 10user face from a plurality of user face images acquired based on a plurality of capturing parameters set to extract the specific areas of the user face and composing the extracted specific areas of the user face (see Hyun paragraph [0086] “the electronic device 400 includes a camera module, which extracts an image through the camera module, extracts a face area from the photographed image, and analyzes the skin of at least a part of the extracted face area”); and an output unit (see Hyun paragraph [0095] “display 450” and paragraph [0098] “processor 410 may display on the display 450 a user interface”) for suggesting a user to move a face 15position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera, suggesting the user to move the face position when a distance between the user and the camera measured by a distance sensor for measuring the distance between the user and the camera 20deviates from a preset value, or suggesting the user to move the face position when the partial area of the user face deviates from the user face image acquired by the user face capturing camera and when the distance between the user and the camera measured by the distance sensor for measuring the 25distance between the user and the camera deviates from the 44preset value, wherein the processor controls the suggestion to move the face position of the output (see Hyun paragraph [0289] “second object 2411 (e.g., a guidance message such as "a face is too close") for adjusting the distance between the user and the camera module 420 can be displayed on the display 450” and paragraph [0290]).
In Regards to Claim 9: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), further comprising a sensor unit having the distance sensor for measuring the 15distance between the user and the camera, wherein the output unit suggests the user to move the face position when the distance between the user and the camera measured by the sensor unit deviates from the preset value, and the processor controls the suggestion to move the face 20position of the output unit according to the distance between the user and the camera measured by the sensor unit (see Hyun paragraphs [0289] and [0290]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20170096904 A)(cited by applicant)(Hyun) in view of Hiroshi (JP 5035524 B2)(cited by applicant)(Hiroshi).
In Regards to Claim 2: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), wherein the processor analyzes brightness (see Hyun paragraph [0299] “the electronic device 400 (e.g., the processor 410) includes an area 2701 representing information on a skin type, at least one skin analysis item (…an area…2704 representing information on the skin brightness are displayed on the screen 2702)”), but is silent to the processor analyzing brightness of a plurality of user face images acquired based on a plurality of preliminary capturing parameters to set one or more of the preliminary capturing parameters as the capturing parameters 
Hiroshi teaches a method and device for synthesizing a facial image suitable for evaluating (see Hiroshi paragraph [0001]) wherein the processor (see Hiroshi paragraph [0019] “An arithmetic means 3 incorporates a calculation function necessary for standardization of an image”) analyzes the brightness of a plurality of user face images acquired based on a plurality of preliminary capturing parameters to set one or more of the preliminary capturing parameters as the capturing parameters (see Hiroshi paragraphs [0042]-[0048] and paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor as taught by Hyun with the processor that analyzes brightness of Hiroshi in order to determine “a parameter which contributes to the brightness of a skin color”, measure “the brightness of a specific portion of a face (e.g., a cheek portion or the like)”, or calculate “the brightness of a skin” (see Hiroshi paragraph [0042]). 
In Regards to Claim 3: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), but is silent to wherein the processor sets a first preliminary capturing parameter, which allows a first area of the user face image to have a brightness value within a preset range, as a first capturing parameter, and sets a second 15preliminary capturing parameter, which allows a second area of the user face image to have a brightness value within a preset range, as a second capturing parameter.
Hiroshi teaches a method and device for synthesizing a facial image suitable for evaluating (see Hiroshi paragraph [0001]) wherein the processor (see Hiroshi paragraph [0019] “An arithmetic means 3 incorporates a calculation function necessary for standardization of an image”) sets a first preliminary capturing parameter, which allows a first area of the user face image to have a brightness value within a preset range, as a first capturing parameter, and sets a second 15preliminary capturing parameter, which allows a second area of the user face image to have a brightness value within a preset range, as a second capturing parameter (see Hiroshi paragraphs [0042]-[0048] and paragraph [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor as taught by Hyun with the processor that analyzes brightness of Hiroshi in order to determine “a parameter which contributes to the brightness of a skin color”, measure “the brightness of a specific portion of a face (e.g., a cheek portion or the like)”, or calculate “the brightness of a skin” (see Hiroshi paragraph [0042]). 
In Regards to Claim 4: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), but is silent to wherein the processor 20extracts a first face area from a first user face image acquired by the first capturing parameter, extracts a second face area from a second user face image acquired by the second capturing parameter, and composes the first face area and the second face area to form the entire user face image for 25measuring the skin condition.
Hiroshi teaches a method and device for synthesizing a facial image suitable for evaluating (see Hiroshi paragraph [0001]) wherein the processor (see Hiroshi paragraph [0019] “An arithmetic means 3 incorporates a calculation function necessary for standardization of an image”) 20extracts a first face area from a first user face image acquired by the first capturing parameter, extracts a second face area from a second user face image acquired by the second capturing parameter (see Hiroshi paragraph [0020] “a color average mask processing face is calculated (Step G) by calculating a color average face obtained by averaging colors of a plurality of normalized source images”), and composes the first face area and the second face area to form the entire user face image for 25measuring the skin condition (see Hiroshi paragraphs [0057] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor as taught by Hyun with the processor that composes two extracted face areas into one entire face image of Hiroshi in order create a “composite face image different in stereoscopic effect by specifying a parameter contributing to a three dimensional effect of a face” (see Hiroshi paragraph [0008]). 
In Regards to Claim 5: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), wherein the processor corrects and composes the first face area and the second face area according to detected motion information of the portable 5device for measuring the skin condition (see Hyun paragraph [0289] “electronic device 400 (e.g., the processor 410) displays a guide area 2410 for adjusting the size of the face on the photographing standby screen, and the size of the recognized face area is set to a predetermined face area”).
In Regards to Claim 6: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), but is silent to wherein the processor determines a brightness difference value between the first face area and the second face area in a vicinity of a boundary 10between the first face area and the second face area, determines a composition weight for at least one of the first face area and the second face area based on the brightness difference value, and adjusts brightness of at least one of the first face area and the second face area based on the 15composition weight to compose the first face area and the second face area.
Hiroshi teaches a method and device for synthesizing a facial image suitable for evaluating (see Hiroshi paragraph [0001]) wherein the processor (see Hiroshi paragraph [0019] “An arithmetic means 3 incorporates a calculation function necessary for standardization of an image”) 20 determines a brightness difference value between the first face area and the second face area in a vicinity of a boundary 10between the first face area and the second face area (see Hiroshi paragraph [0007] “the brightness of the three dimensional effect and the brightness of the skin color, a contribution of a specific parameter is large”), determines a composition weight for at least one of the first face area and the second face area based on the brightness difference value (see Hiroshi paragraph [0007] “weight coefficient of this parameter is changed by a face image of a face type of a predetermined shape, a face image in which the basic design of the face is common and a three dimensional effect or brightness is different is obtained”), and adjusts brightness of at least one of the first face area and the second face area based on the 15composition weight to compose the first face area and the second face area (see Hiroshi paragraph [0007] “using an average face of a plurality of face images as a face type of a predetermined shape, and also to provide a method for changing the brightness of a stereoscopic effect or a skin color in the face image of a specific person”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor as taught by Hyun with the processor that composes two extracted face areas into one entire face image of Hiroshi in order create a “composite face image different in stereoscopic effect by specifying a parameter contributing to a three dimensional effect of a face” (see Hiroshi paragraph [0008]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20170096904 A)(cited by applicant)(Hyun) in view of Masahiro (JP 2013-138501 A)(cited by applicant)(Masahiro).
In Regards to Claim 7: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), but is silent to wherein the processor determines a difference between an average skin color value or 20a skin color distribution value of the single user face image or the entire user face image acquired by the user face capturing camera and a preset average skin color value or a preset skin color distribution value of the single user face image or the entire user face image, so as to correct the 25average skin color value or the skin color distribution value 46of the single user face image or the entire user face image into the preset average skin color value or the preset skin color distribution value of the single user face image or the entire user face image.
Masahiro teaches an imaging apparatus that includes white balance control methods (see Masahiro paragraph [0002]) wherein the processor determines a difference between an average skin color value or 20a skin color distribution value of the single user face image or the entire user face image acquired by the user face capturing camera and a preset average skin color value or a preset skin color distribution value of the single user face image or the entire user face image (see Masahiro paragraph [0017] “an acquisition means for obtaining a skin color evaluation value for a face region detected from an image ; a correction value calculation means for calculating a white balance correction value for correcting a deviation between a skin color evaluation value and a predetermined skin color target value”), so as to correct the 25average skin color value or the skin color distribution value 46of the single user face image or the entire user face image into the preset average skin color value or the preset skin color distribution value of the single user face image or the entire user face image (see Masahiro paragraph [0019] “the acquisition means acquires a skin color evaluation value for a face region detected from an image, and the correction value calculation means calculates a white balance correction value for correcting a deviation between the skin color evaluation value and a predetermined skin color target value”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor as taught by Hyun with the calculation means of Masahiro in order “calculate a white balance correction value for correcting a deviation between the skin color evaluation value and a predetermined skin color target value” (see Masahiro paragraph [0019]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20170096904 A)(cited by applicant)(Hyun) in view of Wan et al. (KR 10-1738417 B1)(cited by applicant)(Wan).
In Regards to Claim 8: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), wherein the output unit includes a display (see Hyun paragraph [0023] “a display 160” and paragraph []0032]) and an audio output unit (see Hyun paragraph [0039] “audio module 280”), but is silent to the display providing a preset single user face image or a preset entire user face image to the user by overlaying the 10preset single user face image or the preset entire user face image.
Wan teaches devices and methods for the diagnosis and treatment of skin conditions (see Wan: Abstract) with a display that is capable of providing a preset single user face image or a preset entire user face image to the user by overlaying the 10preset single user face image or the preset entire user face image (see Wan paragraph [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output unit as taught by Hyun with the display of Wan in order to adjust the images of the patient (see Wan paragraph [0108]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 20170096904 A)(cited by applicant)(Hyun) in view of Tak (KR 10-2001-0110838 A)(cited by applicant)(Tak).
In Regards to Claim 10:  Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”), further comprising a communication unit (see Hyun paragraph [0033] “communication interface 170 may be connected to network 162 via wireless or wired communication to communicate with an external device (e.g., second external electronic device 104 or server 106)”) but is silent to the communication unit for transmitting the single user face image 25or the entire user face image to an external user terminal, 47wherein the processor controls the communication unit to transmit data for the single user face image or the entire user face image to the user terminal.
Tak teaches a remote derma-diagnosis system with a communication unit (see Tak: Abstract “communication terminal”) for transmitting the single user face image 25or the entire user face image to an external user terminal (see Tak: Abstract “for transmitting skin measurement information received from the skin measuring device through a related network…and a skin analysis server that receives skin measurement information through a network”), 47wherein the processor controls the communication unit to transmit data for the single user face image or the entire user face image to the user terminal (see Tak: Abstract; it is understood to one skilled in the art that an external communication terminal will need to be controlled by a processor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the communication unit as taught by Hyun with the communication unit for transmitting of Tak in order to limit the time and space needed for skin diagnoses (see Tak: Abstract). 
In Regards to Claim 11: Hyun teaches a portable device for measuring a skin condition (see Hyun paragraph [0006] “wherein the processor acquires skin diagnosis information indicating a skin condition of the user, determines a skin type of the user based on the skin diagnosis information, and determines information on the determined skin type”) provide a skin condition diagnosis result 20and recommend a product for improving the skin condition of a user based on the skin condition diagnosis result (see Hyun paragraph [0155]), but is silent to a user terminal, 10wherein the user terminal includes an application for analyzing a single user face image received from the portable device for measuring the skin condition, analyzing an entire user face image received from the portable device for measuring the skin condition, or analyzing the entire user face image 15after forming the entire user face image by extracting specific areas of a user face from a plurality of user face images received from the portable device for measuring the skin condition and composing the extracted specific areas of the user face.
Tak teaches a remote derma-diagnosis system with a user terminal (see Tak: Abstract “communication terminal”) for transmitting the single user face image 25or the entire user face image to an external user terminal (see Tak: Abstract “for transmitting skin measurement information received from the skin measuring device through a related network…and a skin analysis server that receives skin measurement information through a network”),47 wherein the user terminal includes an application for analyzing a single user face image received from the portable device for measuring the skin condition, analyzing an entire user face image received from the portable device for measuring the skin condition, or analyzing the entire user face image 15after forming the entire user face image by extracting specific areas of a user face from a plurality of user face images received from the portable device for measuring the skin condition and composing the extracted specific areas of the user face (see Tak: Abstract “a skin analysis server that receives skin measurement information through a network, compiles a database of skin measurement analysis results analyzed by a skin analysis expert who has access, or transmits it to a skin measurement device through a network”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the communication unit as taught by Hyun with the user terminal for analyzing user face images of Tak in order to promote efficient skin diagnosis, analysis and documentation (see Tak: Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791